Citation Nr: 0100384	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-14 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946.

This matter comes to the Board of Veterans Appeals (Board) 
from a January 1999 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for bilateral hearing loss with tinnitus.  


REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim and expanded its duty to notify the 
veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record contains (1) competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability and (2) indicates that 
the disability or symptoms may be associated with the 
claimant's active duty.

The veteran asserts that his bilateral defective hearing and 
tinnitus are the result of his exposure to acoustic trauma in 
service.  The veteran's discharge certificate discloses that 
his military occupational specialty was light machine gunner, 
and that he was awarded the Purple Heart Medal.  The Board 
notes that service connection has been established for a scar 
of the left eyelid.

Although the veteran has not brought forth medical evidence 
of a current diagnosis of tinnitus, the Board finds that 
tinnitus is the type of condition that lends itself to lay 
observation, and thus the veteran's statements of continuing 
ringing of the ears in connection with his exposure to 
acoustic trauma in service is considered competent evidence.  
Hence, the veteran's statement regarding continuity of 
symptomatology provide a direct link between service and the 
current state of that condition.  See Falzone v. Brown, 8 
Vet. App. 389, 403-04 (1995); Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994).

When he was seen in a private facility in October 1997, the 
veteran related that he had worked as a carpenter for 28 
years.  The veteran was afforded audiometric testing by the 
Department of Veterans Affairs (VA) examination in October 
1998.  Following the tests, it was concluded that he had a 
sensorineural hearing loss in each ear.  Significantly, 
however, the VA examination report does not contain a medical 
opinion concerning the question of whether the current 
bilateral hearing disability, including tinnitus, is related 
to the veteran's in-service history of acoustic trauma, or to 
his post-service occupational history of noise exposure.  
Therefore, the Board finds that another examination is 
necessary so that there can be sufficient medical evidence 
for the VA to make a determination on the veteran's claims.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should ask the veteran to 
furnish the names, addresses, and 
approximates dates of treatment of all 
health care providers from whom he has 
received treatment for hearing loss and 
tinnitus since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and that have not 
already been associated with the claims 
folder.  If the RO is unable to obtain 
any of the records indicated by the 
veteran, it should follow the proper 
procedures under the Veterans Claims Act.

2.  The veteran should then be afforded a 
VA audiometric examination to determine 
the nature and extent of his bilateral 
hearing loss and tinnitus.  The examiner 
is requested to furnish an opinion as to 
whether it is at least as likely as not 
that the veteran's bilateral hearing loss 
and tinnitus are related to noise 
exposure in service (as a light weapons 
gunner).  The rationale for any opinion 
expressed should be set forth.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

If the benefits sought on appeal remain denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



